UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2015 Date of reporting period:February 28, 2015 Item 1. Reports to Stockholders. Classic Value Investing Pzena Funds Annual Report FEBRUARY 28, 2015 PZENA MID CAP FOCUSED VALUE FUND Investor Class PZVMX Institutional Class PZIMX PZENA EMERGING MARKETS FOCUSED VALUE FUND Investor Class PZVEX Institutional Class PZIEX PZENA LONG/SHORT VALUE FUND Investor Class PZVLX Institutional Class PZILX 1-844-PZN-1996 (1-844-796-1996) • www.pzenafunds.com Table of Contents Letter to Shareholders 1 Pzena Funds Commentary Pzena Mid Cap Focused Value Fund 2 Pzena Emerging Markets Focused Value Fund 4 Pzena Long/Short Value Fund 6 Pzena Mid Cap Focused Value Fund Portfolio Allocation 8 Schedule of Investments 9 Pzena Emerging Markets Focused Value Fund Portfolio Allocation 10 Schedule of Investments 11 Portfolio Diversification 14 Pzena Long/Short Value Fund Portfolio Allocation 15 Schedule of Investments 16 Schedule of Securities Sold Short 18 Statements of Assets and Liabilities 20 Statements of Operations 21 Statements of Changes in Net Assets 22 Statement of Cash Flows – Pzena Long/Short Value Fund 23 Financial Highlights Pzena Mid Cap Focused Value Fund 24 Pzena Emerging Markets Focused Value Fund 26 Pzena Long/Short Value Fund 28 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 39 Expense Example 40 Directors and Officers 42 Notice to Shareholders 44 Privacy Notice 45 Dear Shareholder, The main issue on the forefront of investors’ minds recently has been energy.This, combined with rising geopolitical concerns (in Ukraine and the Middle East) and, as the period progressed, disappointing economic data outside the U.S., impacted markets as investors sought out safety in yield and from companies with more stable earnings profiles.Given this backdrop, the Pzena Mid Cap Focused Value Fund, the Pzena Emerging Markets Focused Value Fund and the Pzena Long/Short Value Fund (“Long/Short Fund”) (collectively, the “Funds”), with their focus on the economically sensitive sectors, underperformed their respective indices over the past six and 11 months.We expect, however, that investors will eventually turn away from safety and yield as the global economy finds firmer footing, propelling valuations of businesses with leading franchises that have been left behind due to today’s uncertainties.We believe the Funds are well-positioned to benefit. Since launching our Funds on March 31, 2014, this is just our second opportunity to communicate with you; and so we’d like to take this opportunity to reiterate our approach to value investing. The essential parts of our classic value investment philosophy have always been based on buying good businesses at low prices.Value – or valuation – is the primary basis upon which all of our investment decisions are made.We define investment opportunities as stocks whose prices are low (or, for shorts in our Long/Short Fund, stocks whose prices are high) relative to their intrinsic value, which we measure through an estimate of long-term normal earnings power. While low valuation is a “must” for our making an investment in a company, understanding the quality of its business is also an integral part our investment process.A good business in our view is one that has demonstrated the ability to earn a return in excess of its cost of capital over a full economic cycle.This is not to say that the business isn’t cyclical, because it may be.It is also not to say that current profitability is not low, because profitability is usually abnormally depressed when we are investing.The key point is that, from a long-term perspective, the business has and should continue to generate strong returns on capital over a full cycle. At Pzena, we maintain this deep value investment philosophy at all times, and have an unwavering commitment to fundamental research and our investment process. We thank you for your support, and look forward to communicating with you over the coming months and years. Best regards, Pzena Investment Management, LLC 1 Pzena Mid Cap Focused Value Fund Commentary February 2015 CHANGE IN VALUE OF $10,000 INVESTMENT This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on March 31, 2014.It assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This chart does not imply any future performance. Total Cumulative Return Periods Ended February 28, 2015(1) One Three Six Since Month Month Month Inception Pzena Mid Cap Focused Value Fund – Investor Class(1) 8.80% 5.72% 3.60% 8.36% Pzena Mid Cap Focused Value Fund – Institutional Class(1) 8.79% 5.87% 3.85% 8.73% Russell Midcap Value Index 4.10% 3.38% 4.68% 11.90% Not annualized. The Fund Commenced Operations on March 31, 2014. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 844.PZN.1996 (844.796.1996).Short term performance is not a good indication of the fund’s future performance, and an investment should not be made based solely on returns.The fund imposes a 1.00% redemption fee on shares held 30 days or less.Performance does not reflect the redemption fee and, if it had, returns would have been lower. PZVMX Expense Ratio: Gross 4.02% PZIMX Expense Ratio: Gross 3.67% Mid-cap equities had a strong run during the period.Energy was the only sector to post negative returns; as a group, energy stocks were down more than 26%.The Pzena Mid Cap Focused Value Fund (the “Fund”) lagged the benchmark, with the underperformance stemming from weakness among the industrials, and underweights to consumer staples and real estate investment trusts (REITS).Despite the general oil industry collapse, our energy holdings were a relative contributor, as the Fund’s holdings performed considerably better than energy broadly.Performance from our health care holdings (the index’s strongest sector) was very strong, and was the Fund’s largest relative contributor. Within the Fund, Terex Corporation (“Terex”), KBR, Inc. and Superior Energy Services, Inc. (“Superior Energy”), were the weakest.Terex, a manufacturer of specialty lifts and other equipment, was the largest individual detractor.Terex’s stock fell on a combination of fears that the company’s exposure to the oil and gas sector would further push out the recovery in cranes while the strength in the U.S. dollar could potentially hurt profits from overseas.Additionally, construction and cranes business remain challenging due to uncertainty in the non-residential construction sector.KBR, Inc. an engineering and construction firm, suffered from several problem contracts and weak order growth throughout the reporting period.On a long-term basis, we remain positive on the stock as a result of its strong 2 Pzena Mid Cap Focused Value Fund Commentary (Continued) February 2015 balance sheet and an expected pick-up in share buybacks, which are very accretive at the current share price.Superior Energy, a mid-cap oil services company, suffered along with the rest of the energy sector in the general oil industry collapse.We believe Superior Energy has a strong balance sheet and is well positioned to participate in an eventual rebound in capital spending by energy companies. ON Semiconductor Corporation, a leading supplier of discrete analog and mixed-signal component to balanced range of end markets, was the Fund’s largest individual contributor, as the company reported strong fourth quarter 2014 results that beat consensus estimates and also provided better than expected first quarter 2015 revenue guidance as well as positive commentary around the (Image Sensor Group) integration.Cigna Corporation, a leading national managed care provider, was another contributor as the stock rose on solid fourth quarter 2014 results.Management also provided positive guidance for 2015.Staples, Inc. also contributed to Fund performance.The company was buoyed by the news of the merger with Office Depot, Inc. and its aggressive cost cuts and store closures, the benefits of which came through in the reporting period. Looking forward, we continue to explore opportunities to find value through our dogmatic disciplined investment process.The Fund continues to consist of companies that we see as high quality, with the largest exposure to insurance, advertising and technology, where we believe valuations are attractive. Past performance does not guarantee future results.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk.Principal loss is possible.Investments in small- and mid-cap companies involve additional risks such as limited liquidity and greater volatility than larger companies.Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods.These risks are greater for investments in emerging markets. The opinions expressed in this letter are those of the Fund manager, are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. Fund holdings, exposures and characteristics are as of the date shown and are subject to change at any time.Please refer to the Schedule of Investments for more information. The Russell Mid Cap® Value Index is an unmanaged index that measures the performance of those Russell Mid Cap® companies with lower price-to-book ratios and lower forecasted growth rates.The index cannot be invested in directly. Must be preceded or accompanied by a prospectus. 3 Pzena Emerging Markets Focused Value Fund Commentary February 2015 CHANGE IN VALUE OF $10,000 INVESTMENT This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on March 31, 2014.It assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This chart does not imply any future performance. Total Cumulative Return Periods Ended February 28, 2015(1) One Three Six Since Month Month Month Inception Pzena Emerging Markets Focused Value Fund – Investor Class(2) 3.79% -5.80% -17.30% -9.28% Pzena Emerging Markets Focused Value Fund – Institutional Class(2) 3.79% -5.76% -17.25% -9.06% MSCI Emerging Markets Index 3.10% -1.07% -8.30% 1.88% Not annualized. The Fund Commenced Operations on March 31, 2014. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 844.PZN.1996 (844.796.1996).Short term performance is not a good indication of the fund’s future performance, and an investment should not be made based solely on returns.The fund imposes a 1.00% redemption fee on shares held 60 days or less.Performance does not reflect the redemption fee and, if it had, returns would have been lower. PZVEX Expense Ratio: Gross: 5.47% PZIEX Expense Ratio: Gross: 5.12% After a strong start, emerging markets nearly gave back all the returns gained by the end of the reporting period.It was a challenging and volatile time for emerging markets with the sharp fall in oil prices, increased tensions between Russia and the West, and an energized U.S. dollar.The Pzena Emerging Markets Focused Value Fund (the “Fund”) significantly underperformed the benchmark for the entire period, largely driven by stock selection within the materials, industrial and energy sectors, and within Brazil, South Africa and Korea. Within the Fund, Usiminas, the large Brazilian steel producer, declined the most, as the company fell on global weakness in steel as well as fears around auto volumes, ongoing concerns in Brazil, and management turnover.The company’s well respected CEO was dismissed in midst of disagreement between the company’s two control holders.A temporary CEO has been put in place while the issues between the two control holders are resolved.Demand weakness as well as import competition weighed heavily on earnings during the year.Within the industrials sector, Randon S.A. (“Randon”), a Brazilian manufacturer of trailers and truck parts, and Pacific Basin Shipping Limited (“Pacific Basin”), a Hong Kong-based shipping operator, detracted from performance.Randon’s volumes have suffered due to weak demand in Brazil for its products, although it has generally maintained market share and 4 Pzena Emerging Markets Focused Value Fund Commentary (Continued) February 2015 effectively cut costs to shield margins.Pacific Basin underperformed due to low shipping rates as a result of softer demand and increased supply of ship capacity. The Fund’s performance was helped somewhat by stock selection within the telecommunications sector, with China Mobile Limited (“China Mobile”), the Fund’s largest individual contributor, posting strong results during the period.The company continues to post impressive new customer numbers for its 4G offering that was introduced last year.According to China Mobile, nearly 19 million new subscribers were added in December, taking the 4G customer tally to 90 million – a dominant market share – which already represents over 11% of the total subscriber base.Thanks largely to this momentum in 4G, China Mobile’s shares have risen by 50% in the past year.Another Chinese company, China Power International Development Limited, an independent power producer, was a strong contributor, as the effects of falling coal prices, resilient electricity demand and strong hydro generation conditions led to gains. Looking ahead, we are enthusiastic about the opportunities we see in our research pipeline.Despite, or perhaps because of, the volatility that has plagued emerging markets the past several years, we believe emerging markets appear cheap on valuation overall.In fact, since they peaked in April 2011, emerging markets have underperformed developed markets by more than 40%.Materials companies, in particular, have been screening as cheap, but it may still take some time for these opportunities to play out.Our research suggests that over the past decade many expanded supply excessively to meet China’s booming demands.We believe it will take some time for the supply/demand equilibrium to be restored. Past performance does not guarantee future results.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk.Principal loss is possible.Investments in small- and mid-cap companies involve additional risks such as limited liquidity and greater volatility than larger companies.Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods.These risks are greater for investments in emerging markets. Fund holdings, exposures and characteristics are as of the date shown and are subject to change at any time.Please refer to the Schedule of Investments for more information. The opinions expressed in this letter are those of the Fund manager, are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. Diversification does not assure a profit or protect against a loss in a declining market. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance of emerging markets, and provides equity returns including dividends net of withholding tax rates as calculated by MSCI.The index cannot be invested in directly. Must be preceded or accompanied by a prospectus. 5 Pzena Long/Short Value Fund Commentary February 2015 CHANGE IN VALUE OF $10,000 INVESTMENT This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on March 31, 2014.It assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This chart does not imply any future performance. Total Cumulative Return Periods Ended February 28, 2015(1) One Three Six Since Month Month Month Inception Pzena Long/Short Value Fund – Investor Class(2) 2.87% -0.71% -4.00% -1.70% PzenaLong/Short Value Fund – Institutional Class(2) 2.86% -0.60% -3.89% -1.39% Russell 1000® Index 5.78% 2.63% 6.00% 14.15% BofA Merrill Lynch 0-3 Month U.S. Treasury Bill Index 0.00% 0.00% 0.01% 0.03% 50% Russell 1000® Index/50% BofA Merrill Lynch 0-3 Month U.S. Treasury Bill Index 2.89% 1.36% 3.03% 6.97% Not annualized. The Fund Commenced Operations on March 31, 2014. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 844.PZN.1996 (844.796.1996).Short term performance is not a good indication of the fund’s future performance, and an investment should not be made based solely on returns.The fund imposes a 1.00% redemption fee on shares held 60 days or less.Performance does not reflect the redemption fee and, if it had, returns would have been lower. PZVLX Expense Ratio: Gross: 5.46% PZILX Expense Ratio: Gross: 5.11% Equity returns were strong during the period, the Russell 1000® Index was up by more than 14%, driven by health care, information technology and consumer staples.Energy, with the collapse of oil prices, was the only sector to deliver negative returns.In this environment, where investors tend to pay premium valuations for stable earners and higher dividend yielding companies (rather than exploiting undervaluation in cyclicals and financials), our deep value approach and 50% net exposure constrained performance. The Pzena Long/Short Value Fund’s (the “Fund”) performance was hampered by its short book.Short positions in biotech hurt performance as the stocks did extremely well on speculation of mergers and acquisitions based on a few announced deals during the reporting period.In addition, shorts within information technology and consumer discretionary also posted significant gains. 6 Pzena Long/Short Value Fund Commentary (Continued) February 2015 With the substantial decline of the energy complex, long positions in Terex Corporation (“Terex”) and Superior Energy Services, Inc. (“Superior Energy”) were the Fund’s largest individual detractors.Terex, a manufacturer of broad range of heavy equipment, was a significant detractor as the stock fell further on a combination of fears that the company’s exposure to the oil and gas sector would further push out the recovery in cranes, while the strength of the U.S. dollar could potentially hurt profits from overseas.Superior Energy, a supplier of oilfield services and equipment, fell during the latter part of the reporting period as Brent crude declined.The large global integrated companies declined less than exploration and production companies due to their downstream operations and production sharing agreements, and the services companies were the hardest hit.In the short run, given the lack of intervention by the Organization of Petroleum Exporting Countries (OPEC), set contracts for drilling services and oil hedges, we believe the only true bottom is the marginal cash cost of unhedged production which is lower than today’s prices.Our work is ongoing, but at this time we feel that positions of well capitalized diversified names continue to be most appropriate. Long positions in Cigna Corporation, Staples, Inc. (“Staples”) and ON Semiconductor Corporation were constructive.Cigna Corporation, a leading national managed care provider in the U.S., reported solid fourth quarter 2014 results that beat expectations; management reported strong earnings on moderating medical loss ratio trends during the period and provided positive guidance for 2015.The company also showed disciplined execution of their growth strategy and investing in new capabilities while expanding their offerings.Staples, the world’s largest office supplies company, performed well on the news due to aggressive cost cuts and store closures.Additionally, Starboard Value LP, the activist investor who drove the Office Depot, Inc. (“Office Depot”) and OfficeMax, Inc. merger, disclosed a 5% stake in Staples and 10% stake in Office Depot.The market was excited about the possibility of further consolidation in the office supply space, and a reduction in the number of industry participant from two players to one could be very beneficial to Staple’s long term prospects.ON Semiconductor Corporation, a leading supplier of discrete analog and mixed-signal component to balanced range of end markets, had strong fourth quarter 2014 results that beat consensus estimates and also provided better than expected first quarter 2015 revenue guidance as well as positive commentary around the (Image Sensor Group) integration. With the collapse in oil prices, there are now a wide range of companies across the entire energy spectrum populating the cheapest quintile of our investment universe, and we are assessing these opportunities.We continue to find a host of opportunities in economically sensitive businesses across industries, which we exploit using our disciplined research process that have we been employing since inception of the firm.Shorting opportunities continue to exist in our view, among dividend payers and stable earners. Past performance does not guarantee future results.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk.Principal loss is possible.Investments in small- and mid-cap companies involve additional risks such as limited liquidity and greater volatility than larger companies.Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods.These risks are greater for investments in emerging markets.The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested in these securities. The opinions expressed in this letter are those of the Fund manager, are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. Fund holdings, exposures and characteristics are as of the date shown and are subject to change at any time.Please refer to the Schedule of Investments for more information. Diversification does not assure a profit or protect against a loss in a declining market. The Russell 1000® Index is an unmanaged index and is a subset of the Russell 3000® Index; it measures the performance of approximately 1000 of the largest securities based on a combination of their market cap and current index membership.The index cannot be invested in directly. The Bank of America Merrill Lynch 3-month U.S. Treasury Bill Index measures the performance of short-term U.S. Government securities with a remaining term to final maturity of less than three months.The index cannot be invested in directly. The blended index represents a 50% weighting of the Russell 1000® Index, and a 50% weighting of the Bank of America Merrill Lynch 3-month U.S. Treasury Bill Index, both described above. Must be preceded or accompanied by a prospectus. 7 Pzena Mid Cap Focused Value Fund Portfolio Allocation February 28, 2015 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of total investments as of February 28, 2015. 8 Pzena Mid Cap Focused Value Fund Schedule of Investments February 28, 2015 % of Shares Fair Value Net Assets COMMON STOCKS – 96.61% Consumer Discretionary – 18.01% Dana Holding Corp. $ % Interpublic Group of Companies, Inc. % News Corp. (a) % Omnicom Group, Inc. % Staples, Inc. % TRW Automotive Holdings Corp. (a) % % Energy – 8.68% Baker Hughes, Inc. % Murphy Oil Corp. % Superior Energy Services, Inc. % % Financials – 34.29% Assurant, Inc. % Axis Capital Holdings, Ltd (b) % Comerica, Inc. % Invesco, Ltd (b) % KeyCorp % Legg Mason, Inc. % Primerica, Inc. % Progressive Corp. % Regions Financial Corp. % Synovus Financial Corp. % Torchmark Corp. % Validus Holdings, Ltd (b) % Voya Financial, Inc. % Webster Financial Corp. % Willis Group Holdings PLC (b) % % Health Care – 5.79% Cigna Corp. % WellCare Health Plans, Inc. (a) % % Industrials – 15.21% AECOM Technology Corp. (a) % KBR, Inc. % Masco Corp. % Owens Corning, Inc. % Parker Hannifin Corp. % Stanley Black & Decker, Inc. % Terex Corp. % % Information Technology – 14.63% Arrow Electronics, Inc. (a) % Avnet, Inc. % Flextronics International, Ltd (a)(b) % ON Semiconductor Corp. (a) % Tech Data Corp. (a) % % Total Common Stocks (Cost $2,346,329) % REITS – 3.01% Lamar Advertising Co. % Total REITS (Cost $68,506) % SHORT-TERM INVESTMENTS – 1.55% Short Term Treasury Investment – Institutional Class, 0.01% (c) % Total Short-Term Investments (Cost $39,571) % Total Investments (Cost $2,454,406) – 101.17% % Liabilities in Excess of Other Assets – (1.17)% ) )% TOTAL NET ASSETS – 100.00% $ % Percentages are stated as a percent of net assets. PLC Public Limited Company (a) Non-Income Producing Security. (b) Foreign Issued Security. (c) Rate Shown is the 7-day yield as of February 28, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 Pzena Emerging Markets Focused Value Fund Portfolio Allocation February 28, 2015 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of total investments as of February 28, 2015. 10 Pzena Emerging Markets Focused Value Fund Schedule of Investments February 28, 2015 % of Shares Fair Value Net Assets COMMON STOCKS – 90.72% Brazil – 6.17% Petroleo Brasileiro S.A. $ % Randon SA Implementos e Participacoes % Telefonica Brasil S.A. – ADR % Usinas Siderurgicas de Minas Gerais S.A. (a) % % China – 9.25% Baoxin Auto Group, Ltd. % China Coal Energy Co., Ltd. % China Construction Bank Corp. % China Dongxiang Group Co. % China Shenhua Energy Co., Ltd. % China Shineway Pharmaceutical Group, Ltd. % Dongfeng Motor Group Co., Ltd. % % Czech Republic – 1.86% CEZ % Hong Kong – 17.63% China Agri-Industries Holdings, Ltd. % China Mobile, Ltd. % China Power International Development, Ltd. % Dah Chong Hong Holdings, Ltd. % Kingboard Laminates Holdings, Ltd. % Pacific Basin Shipping, Ltd. % Stella International Holdings, Ltd. % Texwinca Holdings, Ltd. % % Hungary – 3.73% Magyar Telekom Telecommunications PLC (a) % OTP Bank PLC % % Malaysia – 2.40% Genting Malaysia Berhad % Poland – 2.39% Cyfrowy Polsat S.A. % Qatar – 1.01% Industries Qatar Q.S.C. % Republic of Korea – 15.32% Dongbu Insurance Co., Ltd. % Hana Financial Group, Inc. % Hyundai Heavy Industries Co., Inc. % KB Financial Group, Inc. % KB Financial Group, Inc. – ADR (a) % LG Electronics, Inc. % POSCO % Samsung Electronics Co., Ltd. % Samsung Electronics Co., Ltd. – GDR % Shinhan Financial Group Co., Ltd. % Shinhan Financial Group Co., Ltd. – ADR (a) % % Russian Federation – 8.49% Gazprom OAO – ADR % Lukoil – ADR % Rosneft Oil Co. – GDR % % South Africa – 4.41% Aveng, Ltd. (a) % Reunert, Ltd. % Sasol % % The accompanying notes are an integral part of these financial statements. 11 Pzena Emerging Markets Focused Value Fund Schedule of Investments (Continued) February 28, 2015 % of Shares Fair Value Net Assets COMMON STOCKS – 90.72% (Continued) Taiwan – 10.38% Advanced Semiconductor Engineering, Inc. $ % Advanced Semiconductor Engineering, Inc. – ADR % Compal Electronics, Inc. % Compal Electronics, Inc. – GDR (d) % Hon Hai Precision Industry Co., Ltd. % Hon Hai Precision Industry Co., Ltd. – GDR % Taiwan Semiconductor Manufacturing Co., Ltd. % Taiwan Semiconductor Manufacturing Co., Ltd. – ADR % % Thailand – 2.32% Bangkok Bank Public Co., Ltd. % Bangkok Bank Public Co., Ltd. – NVDR % % Turkey – 1.96% Akbank T.A.S. % Akbank T.A.S. – ADR % % United Arab Emirates – 2.32% Abu Dhabi Commercial Bank PJSC % Union National Bank PJSC % % United States – 1.08% Flextronics International, Ltd. (a) % Total Common Stocks (Cost $15,450,307) % PARTICIPATORY NOTES – 6.59% (c) India – 5.96% Bank of Baroda % Bank of India % HCL Technologies Ltd. % Hindalco Industries Ltd. % NTPC Ltd. % National Hydroelectric Power Corp., Ltd. % Punjab National Bank % % Republic of Korea – 0.40% Dongbu Insurance Co., Ltd. (a) % Hana Financial Group, Inc. % % United Arab Emirates – 0.23% Abu Dhabi Commercial Bank PJSC (a) % Union National Bank PJSC (a) % % Total Participatory Notes (Cost $1,069,991) % The accompanying notes are an integral part of these financial statements. 12 Pzena Emerging Markets Focused Value Fund Schedule of Investments (Continued) February 28, 2015 % of Shares Fair Value Net Assets SHORT-TERM INVESTMENTS – 2.08% Short Term Treasury Investment – Institutional Class, 0.01% (b) $ % Total Short-Term Investments (Cost $339,490) % Total Investments (Cost $16,859,788) – 99.39% % Other Assets in Excess of Liabilities – 0.61% % TOTAL NET ASSETS – 100.00% $ % Percentages are stated as a percent of net assets. ADR American Depository Receipt GDR Global Depository Receipt NVDR Non-voting Depository Receipt PJSC Private Joint Stock Company PLC Public Limited Company (a) Non-Income Producing Security. (b) Rate Shown is the 7-day yield as of February 28, 2015. (c) Participatory notes (“P-notes”) allow an indirect investment in foreign securities without registration in those markets. In addition to normal risks associated with direct investments,P-notes are also subject to counterparty risk. The performance results of P-notes will not exactly replicate theperformance of the underlying securities due to transaction costs and other expenses. (d) Illiquid security: a security may be considered illiquid if it lacks a readily available market. As of February 28, 2015 the value of these investments was $46,233 or 0.28% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 Pzena Emerging Markets Focused Value Fund Portfolio Diversification February 28, 2015 % of Value Net Assets COMMON STOCKS Consumer Discretionary $ % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Total Common Stocks % PARTICIPATORY NOTES Financials % Information Technology % Materials % Utilities % Total Participatory Notes % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets $ % The accompanying notes are an integral part of these financial statements. 14 Pzena Long/Short Value Fund Portfolio Allocation February 28, 2015 (Unaudited) The portfolio’s holdings and allocations are subject to change.The percentages are of total investments on long securities as of February 28, 2015. 15 Pzena Long/Short Value Fund Schedule of Investments February 28, 2015 % of Shares Fair Value Net Assets COMMON STOCKS – 104.01% Consumer Discretionary – 17.04% Coach, Inc. (d) $ % DIRECTV (a)(d) % Ford Motor Co. (d) % GameStop Corp. (d) % General Motors Co. (d) % Interpublic Group of Companies, Inc. (d) % News Corp. (a)(d) % Omnicom Group, Inc. (d) % Staples, Inc. (d) % TRW Automotive Holdings Corp. (a)(d) % % Energy – 9.22% Baker Hughes, Inc. (d) % BP PLC – ADR (b)(d) % ExxonMobil Corp. (d) % Murphy Oil Corp. (d) % Royal Dutch Shell PLC – ADR (b)(d) % Superior Energy Services, Inc. (d) % % Financials – 29.98% Aflac, Inc. (d) % American International Group, Inc. (d) % Assurant, Inc. (d) % Axis Capital Holdings Ltd. (b)(d) % Bank of America Corp. (d) % Citigroup, Inc. (d) % Franklin Resources, Inc. (d) % Goldman Sachs Group, Inc. (d) % JPMorgan Chase & Co. (d) % Legg Mason, Inc. (d) % Metlife, Inc. (d) % Morgan Stanley (d) % PartnerRe, Ltd (b)(d) % PNC Financial Services Group, Inc. (d) % Progressive Corp. (d) % Regions Financial Corp. (d) % State Street Corp. (d) % UBS Group AG (a)(b)(d) % Validus Holdings, Ltd (b)(d) % Voya Financial, Inc. (d) % Wells Fargo & Co. (d) % % Health Care – 11.04% Abbott Laboratories (d) % Baxter International, Inc. (d) % Cigna Corp. (d) % Gilead Sciences, Inc. (a)(d) % Patterson Companies, Inc. (d) % Waters Corp. (a)(d) % % Industrials – 9.78% AECOM Technology Corp. (a)(d) % Cummins, Inc. (d) % Dover Corp. (d) % Owens Corning, Inc. (d) % Parker Hannifin Corp. (d) % SPX Corp. (d) % Stanley Black & Decker, Inc. % Terex Corp. (d) % % Information Technology – 25.50% Amdocs, Ltd (b)(d) % Arrow Electronics, Inc. (a)(d) % Avnet, Inc. (d) % Cisco Systems, Inc. (d) % Corning, Inc. (d) % Global Payments, Inc. (d) % Hewlett-Packard Co. (d) % Intel Corp. (d) % International Business Machines Corp. (d) % Jabil Circuit, Inc. (d) % Microsoft Corp. (d) % ON Semiconductor Corp. (a)(d) % The accompanying notes are an integral part of these financial statements. 16 Pzena Long/Short Value Fund Schedule of Investments (Continued) February 28, 2015 % of Shares Fair Value Net Assets COMMON STOCKS – 104.01% (Continued) Information Technology – 25.50% (Continued) Oracle Corp. (d) $ % QUALCOMM, Inc. (d) % Synopsys, Inc. (a)(d) % % Utilities – 1.45% Exelon Corp. (d) % Total Common Stocks (Cost $4,085,303) % REITS – 7.19% Financials – 7.19% Hospitality Properties Trust (d) % Lamar Advertising Co. (d) % Omega Healthcare Investors, Inc. (d) % Senior Housing Properties Trust % Total REITS (Cost $284,394) % SHORT-TERM INVESTMENTS – 0.42% Short Term Treasury Investment – Institutional Class, 0.01% (c) $ % Total Short-Term Investments (Cost $17,178) % Total Investments (Cost $4,386,875) – 111.62% % Liabilities in Excess of Other Assets – (11.62)% ) )% TOTAL NET ASSETS – 100.00% $ % Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing Security. (b) Foreign Issued Security. (c) Rate shown is the 7-day yield as of February 28, 2015. (d) All or a portion of the security has been pledged in connection with open short securities. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 Pzena Long/Short Value Fund Schedule of Securities Sold Short February 28, 2015 % of Shares Fair Value Net Assets COMMON STOCKS – 54.59% Consumer Discretionary – 12.27% Amazon.com, Inc. (a) 80 $ % Genuine Parts Co. % Goodyear Tire & Rubber Co. % Harman International Industries, Inc. % Hilton Worldwide Holdings, Inc. (a) % Kate Spade & Co. (a) % Las Vegas Sands Corp. % Lions Gate Entertainment Corp. (b) % MGM Resorts International (a) % Netflix, Inc. (a) 75 % Polaris Industries, Inc. % Six Flags Entertainment Corp. % Starbucks Corp. % Tesla Motors, Inc. (a) % Tiffany & Co. % Wynn Resorts Ltd. % % Consumer Staples – 1.68% Estee Lauder Companies, Inc. % WhiteWave Foods Co. (a) % % Energy – 6.15% Cabot Oil & Gas Corp. % Cheniere Energy, Inc. (a) % Diamondback Energy, Inc. (a) % EQT Corp. % Pioneer Natural Resources Co. % Range Resources Corp. % Targa Resources Corp. % Teekay Corp. (b) % Williams Companies, Inc. % % Financials – 2.16% Charles Schwab Corp. % SLM Corp. % TFS Financial Corp. % % Health Care – 7.50% Alexion Pharmaceuticals, Inc. (a) % Align Technology, Inc. (a) % Athenahealth, Inc. (a) % Endo International PLC (a)(b) % Envision Healthcare Holdings, Inc. (a) % IDEXX Laboratories, Inc. (a) % Illumina, Inc. (a) % Intercept Pharmaceuticals, Inc. (a) % Perrigo Co. PLC (b) % Seattle Genetics, Inc. (a) % West Pharmaceutical Services, Inc. % % Industrials – 9.42% A.O. Smith Corp. % Acuity Brands, Inc. % Genesee & Wyoming, Inc. (a) % HEICO Corp. % Hexcel Corp. % Kansas City Southern % Pall Corp. % Rollins, Inc. % The Middleby Corp. (a) % Union Pacific Corp. % Waste Connections, Inc. % Watsco, Inc. % % Information Technology – 8.34% Akamai Technologies, Inc. (a) % Cognex Corp. (a) % CoStar Group, Inc. (a) % EchoStar Corp. (a) % FireEye, Inc. (a) % Salesforce.com, Inc. (a) % SunEdison, Inc. (a) % Ultimate Software Group, Inc. (a) % VMware, Inc. (a) % Workday, Inc. (a) % Yelp, Inc. (a) % % The accompanying notes are an integral part of these financial statements. 18 Pzena Long/Short Value Fund Schedule of Securities Sold Short (Continued) February 28, 2015 % of Shares Fair Value Net Assets COMMON STOCKS – 54.59% (Continued) Materials – 6.35% Air Products & Chemicals, Inc. $ % MeadWestvaco Corp. % Monsanto Co. % NewMarket Corp. 76 % Platform Specialty Products Corp. (a) % PolyOne Corp. % Valspar Corp. % Vulcan Materials Co. % % Utilities – 0.72% ITC Holdings Corp. % Total Common Stocks (Proceeds $2,085,306) % REITS – 5.87% Financials – 5.87% Boston Properties, Inc. % Plum Creek Timber Company, Inc. % Prologis, Inc. % Public Storage % Simon Property Group, Inc. % SL Green Realty Corp. % Taubman Centers, Inc. % Vornado Realty Trust % Total REITS (Proceeds $229,008) % TOTAL SECURITIES SOLD SHORT (Proceeds $2,314,314) – 60.46% $ % Percentages are stated as a percent of net assets. As of February 28, 2015 securities and cash collateral of $4,270,119 has been pledged in connection with open short securities. PLC Public Limited Company (a) Non-income producing security. (b) Foreign issued security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 19 Pzena Funds Statements of Assets and Liabilities February 28, 2015 PZENA PZENA PZENA MID CAP EMERGING MARKETS LONG/SHORT FOCUSED VALUE FOCUSED VALUE VALUE FUND FUND FUND ASSETS: Investments in securities, at value (cost $2,454,406, $16,859,788 and $4,386,875, respectively) $ $ $ Foreign currency, at value (cost $0, $7,590 and $0, respectively) — — Cash — — Deposits for short sales — — Receivable for securities sold — — Dividend and interest receivable Receivable from Advisor Prepaid expenses Total Assets LIABILITIES: Short securities, at value (proceeds received $0, $0 and $2,314,314 respectively) — — Due to broker — — Dividend payable — — Payable for securities purchased — Distribution fees payable Accrued services fees 86 90 76 Accrued administration and accounting expenses Accrued transfer agent fees and expenses Accrued audit expense Accrued legal fees Accrued custody expenses Accrued compliance fees Accrued printing & mailing expenses Payable to trustees Accrued expenses and other payables Total Liabilities NET ASSETS $ $ $ NET ASSETS CONSIST OF: Capital stock $ $ $ Accumulated net investment income (loss) — ) ) Accumulated net realized loss on investments ) ) ) Unrealized net appreciation on: — — — Investments ) Securities sold short — — ) Total Net Assets $ $ $ NET ASSETS Investor Class: Net assets $ $ $ Shares outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(1) $ $ $ Institutional Class: Net assets $ $ $ Shares outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(1) $ $ $ A redemption fee of 1.00% is assessed against shares redeemed within 30 days of purchase for the Mid Cap Focused Value Fund and 60 days for the Emerging Markets Focused Value and Long/Short Value Fund. The accompanying notes are an integral part of these financial statements. 20 Pzena Funds Statements of Operations For the period March 31, 2014* through February 28, 2015 PZENA PZENA PZENA MID CAP EMERGING MARKETS LONG/SHORT FOCUSED VALUE FOCUSED VALUE VALUE FUND FUND FUND INVESTMENT INCOME: Dividend income(1) $ $ $ Interest income 9 66 11 Total investment income EXPENSES: Administration and accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Federal and state registration fees Audit fees Investment advisory fees (Note 4) Chief Compliance Officer fees and expenses (Note 4) Printing and mailing expense Trustees’ fees and expenses Legal fees Custody fees (Note 4) Distribution fees – Investor Class (Note 5) Service fees – Investor Class (Note 6) Other expenses Total expenses before dividend expense on securities sold short and interest expense Dividend and interest expense on securities sold short — — Interest expense — — Total expenses before reimbursement from Advisor Expense reimbursement from Advisor (Note 4) Net expenses NET INVESTMENT INCOME (LOSS) $ $ $ ) REALIZED AND UNREALIZED GAINS (LOSSES): Net realized gain (loss) on investments Investments ) Securities sold short — — ) Change in unrealized appreciation (depreciation) on investments Investments ) Securities sold short — — ) Net gain (loss) on investments ) ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ ) $ ) * Commencement of Operations Net of foreign taxes withheld of $0, $13,918 and $257, respectively. The accompanying notes are an integral part of these financial statements. 21 Pzena Funds Statements of Changes in Net Assets February 28, 2015 PZENA PZENA PZENA MID CAP EMERGING MARKETS LONG/SHORT FOCUSED VALUE FOCUSED VALUE VALUE FUND FUND FUND For the Period For the Period For the Period March 31, 2014* March 31, 2014* March 31, 2014* through through through February 28, 2015 February 28, 2015 February 28, 2015 OPERATIONS: Net investment income (loss) $ $ $ ) Net realized gain (loss) on investments ) ) Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) ) From Distributions Net investment income – Institutional Class ) ) — Net investment income – Investor Class ) ) — Net realized gain on investments – Institutional Class ) ) ) Net realized gain on investments – Investor Class ) ) ) Net decrease in net assets resulting from distributions paid ) ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares subscribed – Investor Class Proceeds from shares subscribed – Institutional Class Net asset value of shares issued to shareholders in payment of distributions declared – Investor Class Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class Payments for shares redeemed – Institutional Class ) — ) Net increase in net assets derived from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — — — End of period $ $ $ Accumulated net investment income (loss), end of period $ — $ ) $ ) CHANGES IN SHARES OUTSTANDING: Shares sold – Investor Class Shares sold – Institutional Class Shares issued in reinvestments of dividends and distributions – Investor Class Shares issued in reinvestments of dividends and distributions – Institutional Class Shares redeemed – Institutional Class ) — ) Net increase in shares outstanding * Commencement of Operations The accompanying notes are an integral part of these financial statements. 22 Pzena Long/Short Value Fund Statement of Cash Flows For the Period March 31, 2014* through February 28, CASH FLOWS FROM OPERATING ACTIVITIES: Net decrease in net assets resulting from operations $ ) Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Purchases of investments ) Purchases to cover securities sold short ) Proceeds from sales of long-term investments Proceeds from securities sold short Purchases of short-term investments, net ) Net realized gain on investments ) Net realized loss on short transactions Change in unrealized appreciation on investments ) Change in unrealized depreciation on short transactions (Increases) decreases in operating assets: Increase in dividends and interest receivable ) Increase in deposits at broker for short sales ) Increase in receivable from Advisor ) Increase in prepaid expenses and other assets ) Increases (decreases) in operating liabilities: Increase in dividends payable on short positions Decrease in payable to broker Increase in payable for distribution fees Increase in payable to Trustees Increase in other accrued expenses Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shares sold Payment on shares redeemed ) Net cash provided by financing activities Net change in cash CASH: Beginning balance — Ending balance $ SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ Non-cash financing activities – distributions reinvested Non-cash financing activities – increase in receivable for Fund shares sold — Non-cash financing activities – decrease in payable for Fund shares redeemed — * Commencement of Operations The accompanying notes are an integral part of these financial statements. 23 Pzena Mid Cap Focused Value Fund – Investor Class Financial Highlights February 28, 2015 For a share outstanding throughout the period For the Period March 31, 2014(1) through February 28, 2015 PER SHARE DATA: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) — Net realized and unrealized gains on securities Total from investment operations Less distributions: Dividends from net investment income ) Dividends from net realized gains ) Total distributions ) Net asset value, end of period $ TOTAL RETURN %(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(3) After expense reimbursement %(3) Portfolio turnover rate 22 %(2)(4) The Fund commenced operations on March 31, 2014. Not Annualized. Annualized. Portfolio turnover is calculated on the basis of the Fund as a whole. The accompanying notes are an integral part of these financial statements. 24 Pzena Mid Cap Focused Value Fund – Institutional Class Financial Highlights February 28, 2015 For a share outstanding throughout the period For the Period March 31, 2014(1) through February 28, 2015 PER SHARE DATA: Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gains on securities Total from investment operations Less distributions: Dividends from net investment income ) Dividends from net realized gains ) Total distributions ) Net asset value, end of period $ TOTAL RETURN %(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(3) After expense reimbursement %(3) Portfolio turnover rate 22 %(2)(4) The Fund commenced operations on March 31, 2014. Not Annualized. Annualized. Portfolio turnover is calculated on the basis of the Fund as a whole. The accompanying notes are an integral part of these financial statements. 25 Pzena Emerging Markets Focused Value Fund – Investor Class Financial Highlights February 28, 2015 For a share outstanding throughout the period For the Period March 31, 2014(1) through February 28, 2015 PER SHARE DATA: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) on securities ) Total from investment operations ) Less distributions: Dividends from net investment income ) Dividends from net realized gains ) Total distributions ) Net asset value, end of period $ TOTAL RETURN )%(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(3) After expense reimbursement %(3) Portfolio turnover rate 13 %(2)(4) The Fund commenced operations on March 31, 2014. Not Annualized. Annualized. Portfolio turnover is calculated on the basis of the Fund as a whole. The accompanying notes are an integral part of these financial statements. 26 Pzena Emerging Markets Focused Value Fund – Institutional Class Financial Highlights February 28, 2015 For a share outstanding throughout the period For the Period March 31, 2014(1) through February 28, 2015 PER SHARE DATA: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on securities ) Total from investment operations ) Less distributions: Dividends from net investment income ) Dividends from net realized gains ) Total distributions ) Net asset value, end of period $ TOTAL RETURN )%(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(3) After expense reimbursement %(3) Portfolio turnover rate 13 %(2)(4) The Fund commenced operations on March 31, 2014. Not Annualized. Annualized. Portfolio turnover is calculated on the basis of the Fund as a whole. The accompanying notes are an integral part of these financial statements. 27 Pzena Long/Short Value Fund – Investor Class Financial Highlights February 28, 2015 For a share outstanding throughout the period For the Period March 31, 2014(1) through February 28, 2015 PER SHARE DATA: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income — Dividends from net realized gains ) Total distributions ) Net asset value, end of period $ TOTAL RETURN )%(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of expenses excluding dividend and interest expense on short positions to average net assets: Before reimbursements and/or waivers %(3) After reimbursements and/or waivers %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(3)(4) After expense reimbursement )%(3)(4) Portfolio turnover rate %(2)(5)(6) The Fund commenced operations on March 31, 2014. Not Annualized. Annualized. The net investment loss ratios include dividend and interest expense on short positions. Portfolio turnover is calculated on the basis of the Fund as a whole. Consists of long-term investments only; excludes securities sold short. The accompanying notes are an integral part of these financial statements. 28 Pzena Long/Short Value Fund – Institutional Class Financial Highlights February 28, 2015 For a share outstanding throughout the period For the Period March 31, 2014(1) through February 28, 2015 PER SHARE DATA: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions: Dividends from net investment income — Dividends from net realized gains ) Total distributions ) Net asset value, end of period $ TOTAL RETURN )%(2) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) After expense reimbursement %(3) Ratio of expenses excluding dividend and interest expense on short positions to average net assets: Before reimbursements and/or waivers %(3) After reimbursements and/or waivers %(3) Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(3)(4) After expense reimbursement )%(3)(4) Portfolio turnover rate %(2)(5)(6) The Fund commenced operations on March 31, 2014. Not Annualized. Annualized. The net investment loss ratios include dividend and interest expense on short positions. Portfolio turnover is calculated on the basis of the Fund as a whole. Consists of long-term investments only; excludes securities sold short. The accompanying notes are an integral part of these financial statements. 29 Pzena Funds Notes to Financial Statements February 28, 2015 NOTE 1 – ORGANIZATION The Pzena Mid Cap Focused Value Fund (the “Mid Cap Fund”), Pzena Emerging Markets Focused Value Fund (the “Emerging Markets Fund”), and the Pzena Long/Short Value Fund (the “Long/Short Fund”) are each a series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company.The Funds follow the investment company accounting and reporting guidance of the Financial Accounting Standards Board (FASB) Accounting Standard Codification Topic 946 “Financial Services – Investment Companies.”Each of the Funds is a diversified fund and commenced operations on March 31, 2014.The primary investment objective for each of the Funds is to achieve long-term capital appreciation.Currently, each of the Funds offers Investor Class & Institutional Class shares.Each class of shares differs principally in its respective distribution expenses and sales charges, if any.Each class of shares has identical rights to earnings, assets and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America. Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – It is the policy of the Funds to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to shareholders.Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions to be taken in the Funds’ 2015 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. Security Transactions, Dividends and Distributions – Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Dividend income and distributions to shareholders are recorded on the ex-dividend date.The Funds will make distributions of dividends and capital gains, if any, at least annually, typically in December.The Funds may make any additional payment of dividends or distributions if they deem it desirable at any other time during the year.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Funds’ shares based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. The Funds are charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees.Expenses that are not attributable to a Fund are typically allocated among the Funds proportionately based on allocation methods approved by the Board of Trustees (the “Board”). Reclassification of Capital Accounts – Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share.For the period ended February 28, 2015, the Funds made the following permanent tax adjustments on the Statements of Assets and Liabilities: Undistributed Accumulated Net Investment Net Realized Paid In Income/(Loss) Gain/(Loss) Capital Mid Cap Focused Value Fund ) — Emerging Markets Focused Value Fund ) ) Long/Short Value Fund ) ) Redemption Fees – The Funds charge a 1% redemption fee to shareholders who redeem shares held for 30 days or less for the Mid Cap Focused Value Fund and 60 days for the Emerging Markets Focused Value Fund and the Long/Short Value Fund.Such fees are retained by the applicable Fund and accounted for as an addition to paid-in capital. 30 Pzena Funds Notes to Financial Statements (Continued) February 28, 2015 Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operation during the reporting period.Actual results could differ from those estimates. Events Subsequent to the Fiscal Period End – In preparing the financial statements as of February 28, 2015, management considered the impact of subsequent events for the potential recognition or disclosure in these financial statements. REITs – The Funds can make certain investments in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon funds available from operations.It is quite common for these dividends to exceed the REITs’ taxable earnings and profits resulting in the excess portion of such dividends being designated as a return of capital.Each Fund intends to include the gross dividends from such REITs in its annual distributions to its shareholders and, accordingly, a portion of each Fund’s distributions may also be designated as a return of capital. Leverage and Short Sales – The Long/Short Value Fund may use leverage in connection with its investment activities and may effect short sales of securities.Leverage can increase the investment returns of the Fund if the securities purchased increase in value in an amount exceeding the cost of the borrowing.However, if the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage.A short sale is the sale by the Fund of a security which it does not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases.However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss.The risk on a short sale is unlimited because the Fund must buy the shorted security at the higher price to complete the transaction.Therefore, short sales may be subject to greater risks than investments in long positions.With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.The Fund would also incur increased transaction costs associated with selling securities short.In addition, if the Fund sells securities short, it must maintain a segregated account with its custodian containing cash or high-grade securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with the Fund’s broker (not including the proceeds from the short sales).The Fund may be required to add to the segregated account as the market price of a shorted security increases.As a result of maintaining and adding to its segregated account, the Fund may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for collateral needs thus reducing its overall managed assets available for trading purposes.The Fund is obligated to pay the counterparty any dividends or interest due on securities sold short.Such dividends and interest are recorded as an expense to the Fund. Derivatives – The Funds have adopted the financial account reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification (“FASB ASC”).The Funds are required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivatives instruments affect an entity’s result of operations and financial position.During the period ended February 28, 2015 the Funds did not hold any derivative instruments. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. 31 Pzena Funds Notes to Financial Statements (Continued) February 28, 2015 Equity Securities – Equity securities, including common stocks, preferred stocks, foreign-issued common stocks, exchange-traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Participatory Notes – Participatory notes are valued with an evaluated price provided by an independent pricing service.These securities will generally be classified in level 2 of the fair value hierarchy. Debt Securities – Debt securities, such as corporate bonds, asset backed securities, mortgage backed securities, municipal bonds, U.S. Treasuries and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.Debt securities having a maturity of 60 days or less are valued at the evaluated mean between the bid and asked price.These securities will generally be classified in level 2 of the fair value hierarchy. Investment Companies – Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities – Short-term securities having a maturity of less than 60 days are valued at the evaluated mean between bid and asked price.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Illiquid Securities – A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by the Fund.Illiquid securities may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.The Funds intend to hold no more than 15% of its net assets in illiquid securities. Certain restricted securities may be considered illiquid.Restricted securities are often purchased in private placement transactions, are not registered under the Securities Act of 1933, may have contractual restrictions on resale, and may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.Certain restricted securities eligible for resale to qualified institutional investors, including Rule 144a securities, are not subject to the limitation on the Fund’s investment in illiquid securities if they are determined to be liquid in accordance with the procedures adopted by the Fund’s Board of Trustees. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Funds could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Funds determines its net asset value per share. The Board has delegated day-to-day valuation issues to a Valuation Committee of the Trust that comprises representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. 32 Pzena Funds Notes to Financial Statements (Continued) February 28, 2015 The following is a summary of the inputs used to value the Mid Cap Focused Value Fund’s securities as of February 28, 2015: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
